It is ordered and adjudged by this court that *590'the judgment of the said circuit court be, and the same hereby is, reversed, and this court proceeding to render the judgment which said circuit court should have rendered, it is considered, and adjudged that the judgment of the said court of common pleas be, and the same hereby is, reversed, because the reply in said cause was a departure from the petition, and for error in refusing to give the fifth request of said plaintiff in error.'
Shauck, C. J., Price, Crew and Summers, JJ., concur.